Citation Nr: 0730976	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral pes planus.

3.  Entitlement to an increased rating for a service-
connected right shoulder disability, currently evaluated as 
10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
service-connected right shin splints.

5.  Entitlement to an increased (compensable) rating for 
service-connected left shin splints.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Army 
from September 2000 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, denied service connection 
for left ear hearing loss and granted service connection for 
flat feet, bilateral shin splints and a right deltoid strain, 
assigning each a noncompensable (zero percent) disability 
rating.  

The Cleveland, Ohio RO currently has jurisdiction over the 
veteran's claims. 
In a February 2007 supplemental statement of the case (SSOC), 
the Cleveland RO increased the right shoulder disability 
rating to 10 percent.  As a 10 percent disability rating for 
a right shoulder disability does not represent the maximum 
benefit for such a condition, the issue was therefore not 
resolved and remains on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) [on claim for original or increased disability 
rating, claimant will generally be presumed to be seeking 
maximum benefit allowed by law and regulation and, thus, such 
claim remains in controversy where less than maximum 
available benefit is awarded.]  

Issues not on appeal

In the July 2004 RO rating decision which forms the basis for 
this appeal, service connection was also denied for tinnitus, 
a back condition and loss of feeling in the tongue.  The 
veteran did not disagree with those determinations. 

In the July 2004 rating decision, the RO also denied a 10 
percent rating based on multiple noncompensable disabilities.  
See 38 C.F.R. § 3.324.  The veteran did not appeal that 
determination, which in any event has been rendered moot by 
the assignment of a 10 percent rating for the right shoulder 
disability.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has left ear 
hearing loss. 

2.  The competent medical evidence of record indicates that 
the veteran's bilateral pes planus is manifested by slight 
tenderness on manipulation.  

3.  The competent medical evidence of record indicates that 
the veteran's right shoulder disability is manifested by pain 
and a decreased range of motion.

4.  The veteran's service-connected right shin splints is 
productive of no more than slight muscle impairment.  

5.  The veteran's service-connected left shin splints is 
productive of no more than slight muscle impairment.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

2.  The criteria for an increased disability rating for 
service-connected bilateral pes planus are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006).

3.  The criteria for an increased disability rating for a 
service-connected right shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5201 (2006).

4.  The schedular criteria for a compensable rating for the 
veteran's right shin splints have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code  5312 
(2006).

5.  The schedular criteria for a compensable rating for the 
veteran's left shin splints have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for left 
ear hearing loss and  increased ratings for service-connected 
bilateral shin splints, pes planus and a right shoulder 
disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 31, 2004, including a request for evidence "a 
relationship between your current disability and an injury, 
disease, or event in military service."  With respect to the 
veteran's increased rating claims, the veteran was informed 
in a March 20, 2006 letter from the RO that the evidence must 
show that his service-connected disability has gotten worse.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The March 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

Finally, the Board notes that the RO specifically requested 
of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient medical records, and provided 
an examination in January 2007.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for left ear hearing 
loss. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence of record that contains a 
current diagnosis of left ear hearing loss.  Despite the 
requests from the RO, the veteran has not submitted or 
identified any medical evidence which would establish a 
current hearing disability. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In the absence of any diagnosed hearing loss, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been and the claim fails on this basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), in-service injury or 
disease, the veteran's service medical records indicate that 
he had two audiometric examinations conducted following 
routine noise exposure, as well as a separation physical 
examination.  The first in-service audiology examination, 
conducted in May 2002, displayed impaired hearing in the 
veteran's left ear as described by 38 C.F.R. § 3.385 (2006).  
The second audiology examination and the separation 
examination revealed normal hearing.  The board believes that 
the May 2002 report is sufficient to establish in-service 
hearing loss.  Accordingly, Hickson element (2) has arguably 
been met. 

With respect to Hickson element (3), the evidence of record 
does not include any medical evidence linking hearing loss to 
the veteran's military service.  Obviously, in the absence of 
a current disability, it follows that a medical nexus is 
necessarily lacking also.  Accordingly, Hickson element (3), 
medical nexus, has also not been satisfied, and the claim 
fails on that basis as well.  

Conclusion 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis and 
medical nexus, service connection for left ear hearing loss 
is not warranted.  It appears from the record hat the one 
instance of in-service hearing loss, in May 2002, was acute 
and transitory and has not since been replicated.   A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased rating for service-connected 
pes planus.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling.

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

The words "moderate," "severe," "pronounced" and 
"marked" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." See 38 C.F.R. § 4.6 (2006). 

The Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988) 871. "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." Id. at 828.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2006). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Analysis

Assignment of diagnostic code

The veteran's bilateral flatfoot has been rated by the RO  
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [flat feet].  
The Board can identify no more appropriate diagnostic code,  
and the veteran has pointed to none.

Schedular rating

The veteran's service-connected flat feet are currently rated 
noncompensably disabling, which is consistent with mild pes 
planus.  As noted in the law and regulations section above, 
to warrant a 10 percent disability rating the evidence must 
show a moderate disability, with weight-bearing over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.

In this case, the medical evidence indicates that the veteran 
exhibits only mild symptoms of pes planus.  Upon examination 
in January 2007, the veteran's Achilles tendon alignment was 
normal and there was "no evidence of painful motion or 
instability."  The VA examiner stated that veteran's flat 
feet do not impact his ability to walk or stand.  There is no 
evidence that the veteran's weight-bearing line was over or 
medial to his great toe, and the veteran does not use an 
assistive device or receive treatment for his condition.  

The January 2007 examiner noted that palpation of the 
veteran's feet resulted in "only slight pain."  The Board 
has considered whether this amounts to "pain on manipulation 
and use of the feet" in the schedular criteria and if so 
whether such approximates the level of disability which 
allows for the assignment of a 10 percent rating.  See 
38 C.F.R. § 4.7 (2006).

It is clear from the examination report that the veteran's 
foot pain on examination was minimal.  The Board finds that 
the slight foot pain elicited does not amount to "pain on 
manipulation and use of the feet" as contemplated in the 
regulation.  Additionally, none of the other criteria for a 
10 percent rating [weight-bearing over or medial to the great 
toe, inward bowing of the tendo achillis] are present in this 
case.  For these reasons, the Board finds that the criteria 
for a 10 percent rating under Diagnostic Code 5276 have not 
been approximated.    

In short, the symptomatology attributed to the veteran's 
bilateral flat foot disability does not rise to the level of 
a moderate disability or otherwise warrant the assignment of 
a 10 percent disability rating.  See 38 C.F.R. § 3.71a 
(2006). 

The Board has also considered the veteran's entitlement to 30 
and 50 percent disability ratings.  It stands to reason that 
f the criteria for a 10 percent rating have not been met, the 
criteria for even higher ratings are also not met.  

With respect to the criteria for a 30 percent rating, the 
medical evidence does not demonstrate that the veteran's pes 
planus causes accentuated pain on manipulation and use.  As 
noted above, the veteran's foot pain was described as "only 
slight."  Furthermore, the January 2007 VA examiner noted 
that the veteran had no swelling, foot deformities or other 
foot abnormalities during the examination, and there was also 
no evidence of a marked deformity or characteristic 
callosities.  Consequently, the veteran has not met the 
criteria for a 30 percent disability rating. 

With respect to the criteria for a 50 percent rating, as 
noted above, the medical evidence does not demonstrate any 
abnormalities or deformities of the veteran's feet.  There is 
no medical evidence that suggests that the veteran 
experiences marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation.  Nor has the 
veteran required the use of assistive devices such as 
orthopedic shoes or appliances.  Accordingly, the criteria 
for a 50 percent disability rating under Diagnostic Code 5276 
have also not been met. 

Therefore, based on the evidence of record, the Board finds 
that the veteran's bilateral pes planus are not entitled to 
an increased disability rating. 

DeLuca considerations 

As noted above, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca supra.  However, 
since Diagnostic Code 5276 is not predicated on a limited 
range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnson
v. Brown, 9 Vet. App. 7, 11 (1996) [the provisions of 38 
C.F.R. § 4.40 need not be  considered unless the rating 
criteria are predicated only on limitation of motion].

Fenderson considerations

The medical evidence indicates reveals that the veteran's 
disability has remained relatively stable throughout the 
period.  Indeed, as discussed above, the veteran's VA 
outpatient treatment records show no complaints of or 
treatment for pes planus.  Accordingly, there is no basis for 
awarding the veteran disability rating other than the 
currently assigned noncompensable rating for bilateral pes 
planus at any time from the date of service connection, July 
20, 2004. 

Extraschedular evaluation

In the interest of economy, the Board will address the matter 
of referral of the four service-connected disabilities for 
consideration of an extraschedular rating in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral pes planus.  The 
benefit sought on appeal is accordingly denied. 

3.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific rating criteria

The veteran's service-connected right shoulder disability, 
diagnosed as right shoulder strain, is currently rated by 
analogy to Diagnostic Code 5019 [Bursitis] (2006).  See 38 
C.F.R. § 4.20 (2006) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected part.  

Under Diagnostic Code 5201 [Arm, limitation of motion of:] 
limitation of motion of either extremity at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major extremity and a 20 percent 
evaluation for the minor extremity.  Limitation of motion to 
25 degrees from the side warrants a 40 percent evaluation for 
the major extremity and a 30 percent evaluation for the minor 
extremity.  
 
Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2002). 

Under Diagnostic Code 5003, when limitation of motion of a 
specific joint is noncompensable under the appropriate 
diagnostic code, a 10 percent rating may still be assigned.  
Such limitation of motion limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).
 
Analysis 

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

The RO has rated the veteran's right shoulder disability as 
10 percent disabling by analogy to Diagnostic Code 5019 
[bursitis].  Diagnostic Code 5019 requires that the 
disability be rated based on limitation of motion of the 
affected part.  In this case, the veteran's service-connected 
right shoulder disability results in a limited range of 
motion of his right arm.  See the January 2007 VA examination 
report.  The symptomatology attributed to the veteran's 
diagnosed shoulder disability corresponds precisely with the 
currently assigned Diagnostic Code 5201.  
As explained below, the RO has also considered the provisions 
of Diagnostic Code 5003 in arriving at the currently assigned 
10 percent rating. 

The veteran and his representative have not suggested that 
another diagnostic code would be more appropriate.

Schedular rating

As noted in the law and regulations section above, a 20 
percent disability rating is warranted under Diagnostic Code 
5201 if the veteran's disability prevents him from movement 
beyond the shoulder level.  In this case, the evidence of 
record, specifically the January 2007 VA examination report, 
clearly shows that the veteran has right arm elevation and 
abduction to 120 degrees, well beyond shoulder level, which 
is 90 degrees.  See 38 C.F.R. § 4.71. Table I (2006).   This 
corresponds to a noncompensable rating under Diagnostic Code 
5201, see also 38 C.F.R. § 4.31, and does not approximate the 
level of disability required for the assignment of a 
20 percent rating.

In the February 2007 SSOC, the RO increased the assigned 
disability rating from zero percent to 10 percent on the 
basis of painful and limited motion of the shoulder.  See 
Diagnostic Code 5003.  The Board has no reason to disagree 
with that assessment.  

In short, for reasons stated above, the Board concludes that 
a higher disability rating is not warranted. 

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  See DeLuca, supra.

The veteran has complained of shoulder pain and irritation 
with repetitive use.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  The medical evidence, including the January 2007 
VA examination, does not indicate any weakened movement, 
excess fatigability or incoordination of the veteran's right 
shoulder.  The 2007 VA examiner specifically stated that the 
veteran has normal muscle strength in his shoulder and has 
not suffered any muscle loss or damage.  He does not utilize 
a brace or assistive device.  

The Board concludes that the 10 percent rating which is 
currently assigned adequately compensates the veteran for the 
mild degree of functional impairment and pain shown. Indeed, 
this appears to be the reason why the RO increased the rating 
from zero percent to 10 percent in the February 2007 SSOC.  
There is no evidence that the functional impairment 
demonstrated approaches the level at which a 20 percent 
rating could be demonstrated (i.e., equivalent to limitation 
of motion of the arm above shoulder level). 

Fenderson considerations

The February 2007 SSOC assigned the 10 percent disability 
rating as of the day after the veteran left military service, 
July 20, 2004.  The medical evidence, in particular the 
January 2007 VA examination report as well as VA outpatient 
treatment records from January 2005 to August 2006, show that 
throughout the appeal period the veteran has not evidenced 
right shoulder symptomatology warranting a disability rating 
in excess of the currently assigned 10 percent.  
The veteran himself has pointed to no such evidence.  

Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 10 
percent for any time from the date of service connection, 
July 20, 2004.

Extraschedular evaluation

For the sake of brevity, the Board will address the veteran's 
entitlement to an extraschedular disability rating with 
respect to both issues on appeal below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right shoulder disability.  
The benefit sought on appeal is accordingly denied.  

4.  Entitlement to an increased rating for service-connected 
shin splints of the right leg.

5.  Entitlement to an increased rating for service-connected 
shin splints of the left leg.

For the sake of economy, because these two issues involve the 
application of the same law to virtually identical facts, the 
Board will address them together.

"Shin splints" is a term referring to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  See Stedman's 
Medical Dictionary 1630 (27th ed. 2000).

Pertinent law and regulations

Specific rating criteria

The veteran is currently service-connected for bilateral shin 
splints under Diagnostic Code 5312 [rating by analogy to 
injury to Muscle Group XII]. 
See 38 C.F.R. § 4.20 (2006).  The function of Group XII 
muscles is dorsiflexion; extension of toes; and stabilization 
of arch. These muscles include tibialis anterior, extensor 
digitorum longus, extensor hallucis longus, and peroneus 
tertius. 

Diagnostic Code 5312 appears to most closely match the 
service-connected disability, which involves complaints of 
pain in the veteran's lower extremities, in particular in the 
tibial area.  For example, in a February 2006 outpatient 
treatment report, the veteran specifically complained that 
"the muscles in the front of his shins are bulging and 
painful" after he runs.  The veteran and his representative 
have not suggested that another diagnostic code is more 
appropriate.

The Rating Schedule provides a 10 percent rating where there 
is moderate injury to Muscle Group XII, a 20 percent rating 
where there is moderately severe muscle injury, and a 30 
percent rating where there is severe muscle injury. 38 C.F.R. 
§ 4.73 Diagnostic Code 5312 (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2006).

Analysis

Schedular rating

Upon review of the relevant evidence of record, the Board 
finds that the clinical evidence of record does not reflect 
the symptomatology required for a 10 percent rating under 
Diagnostic Code 5312 for either leg.  That is, the veteran's 
bilateral shin splints cannot be said to result in, or 
approximate, moderate disability.  Upon examination in 
January 2007 the veteran's legs did not show any signs of 
swelling or deformity.  There was "slight tenderness" 
associated with the veteran's shins and anterior tibia, but 
the veteran was able to toe and heal walk and squat.  
Outpatient treatment records from February 2006 revealed 
"mild tenderness along the posterolateral border of the 
tibia" and fibula.  Radiographs of the veteran's bilateral 
tibia were negative for any abnormalities.  
 
The Board is of course aware that the veteran has repeatedly 
complained of pain in the calf or tibial area in both legs 
after exertion.  The Board has no reason to doubt the 
veteran's reports.  However, it is clear from the medical 
evidence that the veteran has been thoroughly evaluated on 
several occasions and no specific pathology has been 
identified.  Under these circumstances, no basis exists for 
the assignment of a higher disability rating for the 
veteran's bilateral shin splints, as the medical evidence 
indicates that the veteran's bilateral shin splints are 
productive of no more than slight muscle impairment. 

DeLuca considerations

As noted above, the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2006) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 
38 C.F.R. § 4.45 (2006).  See, in general, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board observes that the cardinal signs of disability that 
are considered in evaluating muscle injuries incorporate all 
of the functional limitations that may result.  Therefore, 
DeLuca considerations are not for application in this case.  
See also Johnson, supra.

Fenderson consideration

In this case, it appears from the medical evidence that the 
disability has remained relatively stable. Accordingly, there 
is no basis for awarding the veteran disability rating other 
than the currently assigned noncompensable rating for any 
time from the date of service connection, July 20, 2004.

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral shin splints.  The 
benefits sought on appeal are accordingly denied.  

Extraschedular evaluation

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The RO included 38 C.F.R. § 3.321(b)(1) in the February 2005 
Statement of the Case (SOC), and it appears to have 
considered the regulation in the veteran's case. 
The Board will therefore consider the question of whether an 
extraschedular rating may be appropriate for the veteran's 
pes planus, right shoulder disability and/or bilateral shin 
splints.  

The Board has not identified an exceptional or unusual 
disability picture with respect to any of the veteran's 
service-connected disabilities.  The record does not show 
that the veteran's service-connected disabilities have 
required hospitalization or have caused any lost time from 
work.  In fact, the January 2007 VA examiner specifically 
stated that the veteran's pes planus and right shoulder 
disability do not prevent him from conducting his normal job.  
There is no evidence of the veteran's bilateral shin splints 
impacting his employment, merely recreational activities such 
as running. 

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied. 

Entitlement to an increased rating for service-connected 
bilateral pes planus is denied. 

Entitlement to an increased rating for service-connected  
right shoulder strain is denied. 

Entitlement to an increased rating for service-connected 
right shin splints is denied.

Entitlement to an increased rating for service-connected left 
shin splints is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


